Citation Nr: 18100369
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 14-28 149
DATE:	April 10, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
Entitlement to service connection for bilateral hearing loss is denied.
FINDING OF FACT
The Veterans bilateral hearing loss was not present in service and is not otherwise etiologically related to service.
CONCLUSION OF LAW
The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
Introduction
The Veteran served on active duty in the United States Army from April 1960 to March 1963.  This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).
In his July 2014 substantive appeal, the Veteran requested a hearing before the Board.  However, in subsequent, undated correspondence, he indicated his desire to withdraw his hearing request and stated, in writing, forget it.  Based on the foregoing, the Veterans hearing request is deemed withdrawn.
Legal Criteria
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Background and Analysis
At the outset, the Board notes it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veterans claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veterans claim.
The record shows the Veteran has been diagnosed with bilateral hearing loss.  He contends the condition is related to his in-service exposure to acoustic trauma as a member of the artillery division.
The Veteran was afforded a VA audiological examination in March 2015.  While the examiner diagnosed bilateral hearing loss, he opined the condition was less likely than not related to the Veterans service.  In this regard, the examiner first noted that following service, the Veteran worked for 20 years in assembly at General Motors, and also had recreational noise exposure from woodworking as a carpenter helper.  The examiner next noted that upon a review of the Veterans service treatment records (STRs), a whisper test was performed at entry, there were no reports of hearing difficulty during service, and hearing was within normal limits per audiogram results at discharge.  The examiner next noted that hearing evaluations from the Veterans years working at General Motors showed his hearing was within normal limits in 1976, 13 years following discharge, and that progressive hearing loss occurred following 1976.  The examiner then cited to a 2006 medical study for the proposition that there were insufficient studies to determine whether permanent noise-induced hearing loss could develop much later in ones lifetime, long after the cessation of the noise exposure.  Based on the data available, however, the examiner stated it was unlikely such delayed onset could occur.  The examiner concluded by stating the Veterans current hearing loss had its onset many years after his separation from the military, and was less likely than not caused by in-service noise exposure.
Upon review, the Board finds the VA examiners opinion to be highly probative, as it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
After a careful review of the record, the Board notes there is no medical evidence to contradict the March 2015 VA examination report.  While the Veteran may believe his hearing loss is related to in-service noise exposure, the evidence does not show he has any relevant medical training, and thus, he is not competent to provide a nexus opinion in this case.  Consequently, the Board finds the March 2015 VA examination report is entitled to more probative weight than the Veterans lay opinion.
In sum, the Board finds a preponderance of the evidence weighs against the Veterans claim.  Accordingly, service connection for bilateral hearing loss must be denied.  
REMANDED ISSUES 
The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record indicate that the claimed disability or symptoms may be associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.
The record shows the Veteran was diagnosed with severe left hip osteoarthritis and underwent total left hip replacement surgery in December 2010.  He has continued to report left hip pain, as well as shooting left leg pain.  In a February 2011 statement, the Veteran related his left hip replacement and left leg pain to an in-service incident in which he had to dig in at the base of a hill, and was showered in dirt after an artillery company fired on the hill, causing him to run for his life.
Under these circumstances, the Board finds the low threshold for provision of a VA examination has been met under McLendon.
In addition, the Board notes that near the time he filed his claim, the Veteran submitted authorization forms allowing VA to request medical records from private treatment providers who treated the Veterans left hip and leg.  Subsequently, the RO acknowledged it had submitted requests for records to these providers using a social security number that did not belong to the Veteran.  Because the Veterans authorizations had expired, the RO requested updated authorization forms from the Veteran, but he did not respond.  As the Veterans claims are being remanded, the Board finds he should be afforded an additional opportunity to identify and/or submit relevant treatment records.
Accordingly, this case is REMANDED for the following actions:
1.  Inform the Veteran that due to VAs previous use of the wrong social security number to request private medical records, new authorization forms are required in order to request records.  Request that the Veteran identify and/or submit all relevant treatment records, and/or complete the necessary authorization forms. 
2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his left hip disability and any other left lower extremity disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  
Following the examination and a review of the relevant records and lay statements, the examiner should identify all left lower extremity disabilities, other than the Veterans left hip arthritis, status post-total replacement, that have been present during the period of the claim.
Then, with respect to the Veterans left hip disability, and any other identified left lower extremity disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that such disability originated during or is otherwise etiologically related to the Veterans military service.
In providing his or her opinion, the examiner should consider and discuss the Veterans statement to the effect that his left lower extremity pain and left hip disability are related to an in-service incident in which he had to dig in at the base of a hill, was showered in dirt after an artillery company fired on the hill, and had to run for his life.
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
3.  Undertake any other development determined to be warranted.
4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.




 


 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Department of Veterans Affairs 

